Citation Nr: 9903625	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-47 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of a herniated nucleus pulposus at L5-S1, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the patella of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the patella of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1976 and again from April 1979 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 RO rating action which 
increased from 10 percent to 40 percent the veteran's 
disability rating for his service-connected back condition, 
assigned a temporary total hospitalization rating under 
38 C.F.R. § 4.29 from April 22, 1993, until the end of May 
1993, continuing the prior 40 percent rating thereafter and 
continued and confirmed the veteran's 10 percent disability 
rating for his bilateral knee condition.  

Following a January 1995 RO hearing (a transcript of which is 
on file), the RO, in October 1995, increased to 60 percent 
the veteran's disability rating for post operative residuals 
of a herniated nucleus pulposus at L5-S1.

In June 1996, the Board remanded the veteran's case for 
additional development to include consideration of the issue 
of individual unemployability.

By way of an April 1997 decision, the RO decided to re-
evaluated the veteran's bilateral knee condition as two 
separate disabilities, with a 10 percent rating for each 
knee.  Through this decision, the RO also continued the 
veteran's 60 percent evaluation for the postoperative 
residuals of a herniated nucleus pulposus and denied 
entitlement to individual unemployability. 

As the veteran did not submit a notice of disagreement 
following the April 1997 decision regarding the issue of 
individual unemployability, that issue is not on appeal at 
the present time.  The Board notes, however, that the veteran 
has again raised this issue in the July 1998 informal hearing 
presentation.  Since that claim has never been placed in 
appellate status, it is referred to the RO for review by the 
agency of original jurisdiction.   

The issue of an increased rating for the veteran's service-
connected right and left knee disorders will be addressed in 
the remand portion of this decision


FINDING OF FACT

The veteran's postoperative residuals of a herniated nucleus 
pulposus at L5-S1 include pain, limitation of range of 
motion, degenerative changes, nerve impingement, and 
radiculopathy.  There was no finding of vertebral fracture, 
unfavorable ankylosis, or complete bony fixation of the 
lumbosacral spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
veteran's service-connected postoperative residuals of a 
herniated nucleus pulposus at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. § 4.71 including Diagnostic Codes 5285, 5286, and 5293 
(1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that he injured his back during service and underwent a 
laminectomy with disk excision at L5-S1.  The veteran was 
discharged from service for a physical disability diagnosed 
as postoperative residuals of lumbar disk disease.  

Following VA examination in September 1988, the veteran was 
granted service connection with a 10 percent disability 
rating for the postoperative residuals of herniated nucleus 
pulposus, L5-S1.

A VA discharge summary shows that the veteran was 
hospitalized in April and May 1993 for complaints of low back 
pain and bilateral sciatic pain.  An MRI scan reportedly 
showed some root impingement on the L5-S1 level on the right   
The final diagnosis was low back pain, status post 
radiculopathy.

In a June 1993 decision, the RO granted a temporary total 
rating under 38 C.F.R. § 4.29 for the veteran's period of 
hospitalization.  The veteran's disability rating was 
returned to its 10 percent level on the first day of June 
1993.  

VA outpatient treatment records from May 1992 through 
September 1993 indicate that the veteran had ongoing 
treatment for back problems and radiating pain.  Treatment 
included physical therapy, pain management, medication, and 
the use of a back brace.  The impression on an August 1993 VA 
X-ray report was mild degenerative changes observed most 
prominently at the L5-S1 level.  

On VA examination in October 1993, it was noted that the 
veteran had complaints of pain in the back that radiated to 
the right leg and occasionally the left leg.  Associated 
intermittent loss of bladder function was also reported.  
Physical examination of the lumbosacral spine revealed para 
spinous muscle spasm throughout the entire thoraco-lumbar 
spine, subjective diminished sensation in the right leg, and 
positive straight leg raising bilaterally.  Range of motion 
of the lumbar spine was reportedly to 30 degrees on flexion, 
0 degrees on extension, 10 degrees on lateral bending (right 
and left), and 10 degrees on rotation (right and left).  The 
diagnosis was herniated nucleus pulposus, L5-S1, status post 
laminectomy with evidence of residual back pain and some 
evidence of bladder symptomatology.  

In February 1994, the RO increased the disability rating for 
the veteran's service-connected postoperative residuals of a 
herniated nucleus pulposus at L5-S1 to 40 percent.         

VA outpatient treatment records dated from January 1994 to 
October 1994 reveal that the veteran had ongoing treatment 
for his service-connected low back disorder.  The report of 
X-rays following a motor vehicle accident in January 1994 
indicated that there was no interval change in the appearance 
of the lumbar spine since the last examination. 	

Records from the Social Security Administration (SSA) show 
that on review of VA and private records, the veteran was 
found to be disabled in part due to his herniated nucleus 
pulposus, L5-S1, with status post laminectomy and nerve root 
impingement. 

Private records from Danbury Orthopedics show that the 
veteran was treated from October 1992 through November 1994 
for various problems including his low back disorder.  Back 
pain and muscle spasm were reported following an automobile 
accident in January 1994.  Chronic post laminectomy syndrome 
was noted in April 1994.  Physical examination in May 1994 
indicated that the veteran had diffuse tenderness to 
palpation over the lumbosacral spine and the paravertebral 
muscles of the lumbosacral spine.  A May 1994 record 
indicated that the veteran had flattening of the lumbar spine 
in a semiflexed position.  X-rays reportedly showed severe 
degenerative changes at L5-S1 with retrolisthesis at L4-5.  
Physical examination in June 1994 revealed that the veteran 
had restriction of lumbar range of motion in all planes with 
marked narrowing noted at L5-S1.  

On VA examination in November 1994, it was noted that the 
veteran had longstanding low back problems resulting in 
refractory mechanical low back pain.  The examiner reported 
that the veteran was under the care of the neurosurgical 
service, that he was treated in the pain management clinic 
for refractory symptoms, and that he wore a lumbosacral 
brace.

During his January 1995 RO hearing, the veteran reported that 
the degenerative changes in his back caused nerve problems 
and radiating sensations of pain and burning.  He noted that 
he used a back brace and was considering further surgery.  
The veteran reported that his disorders made him 
unemployable.

On VA examination in April 1995, it was noted that the 
veteran's range of motion of the back was to 20 degrees on 
flexion, 10 degrees lateral bending, and 0 degrees extension.  
He reportedly had normal muscle bulk and strength except 
secondary to pain.  The veteran used a cane and had decreased 
motion on the right side.  The diagnoses included herniated 
nucleus pulposus, L5-S1, with root pain on the right side. 

The veteran's disability rating was increased to 60 percent 
by an October 1995 RO decision.  

In June 1996, the Board remanded the veteran's case for 
additional development.

Records submitted from the SSA in November 1996 show 
treatment for the veteran's many disorders from 1990 through 
December 1995.  

Private records from the Danbury Orthopedic Associates show 
treatment for numerous problems from March to October 1996.  
An August 1996 record noted that treatment for back pain 
included recurrent trigger point injections and medication.   

Private records from the Associated Neurologists show 
treatment for neck and back pain from March to October 1996.  
A March 1996 record indicated that the veteran's low back 
symptoms were gradually worsening following an auto accident.  
Recommendations on an August 1996 record included physical 
therapy and pool therapy.

Additional records from the Danbury Orthopedic Associates 
show treatment for various musculoskeletal problems from 
February 1995 to February 1997.  Records relating to the 
lower back include an August 1996 notation that the veteran 
had a previous laminectomy that failed and a February 1997 
note stating that the veteran has had a fair bit of spasm and 
pain since his surgery. 

On VA examination in July 1997, it was noted that the veteran 
has had low back pain from the time of his surgery in 1987 to 
the present.  The examiner noted prior hospitalization in 
1993 and follow-up treatment at the pain clinic.  Present 
complaints were reported to include hip pain and burning 
feet.  Physical examination revealed that once the veteran 
removed his back brace, he would maintain his lumbar back in 
approximately 50 degrees of flexion with an unwillingness or 
an inability to flex or extend it due to severe lumbar muscle 
spasm discomfort.  The examiner reported that no lateral 
rotation was possible and that lateral bending was only 
possible to approximately 10 degrees bilaterally before 
significant discomfort.  It was noted that the veteran had a 
difficult time lying down flat on an examination table and 
that he had difficulty performing a straight leg raising test 
without severe back and radicular types of discomfort.  The 
diagnoses included L5-S1 disc disease with right 
radiculopathy.  The overall impression was severe and 
disabling back problems related to the residuals of a 
herniated nucleus pulposus.  The examiner reported that the 
veteran's current disability evaluation of approximately 60 
percent seemed fairly accurate to this examination.  In 
further commentary, the examiner noted that the veteran 
suffered significant functional impairment due to his 
underlying disabilities for both the back and the knees and 
that there was no doubt that the veteran's post-service motor 
vehicle accidents have clearly contributed to the severity of 
his low back disability and his overall functional 
impairment.

On the July 1998 informal hearing presentation, the veteran's 
service representative asserted that the veteran should 
receive a 100 percent rating for his service-connected low 
back disorder.  He contended that the veteran's back disorder 
is best described as ankylosed in an unfavorable position.


Analysis

The veteran's claim of entitlement to an increased rating for 
his postoperative residuals of a herniated nucleus pulposus 
at L5-S1 is well-grounded, meaning it is plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, the VA 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  The veteran has been examined for 
this disorder as recently as July 1997, he has been given an 
opportunity to testify at a hearing in support of his claim, 
and the relevant evidence has been obtained.  Consequently, 
the Board finds that no further assistance is required to 
comply with the duty to assist.  38 C.F.R. § 3.159 (1998).

The United States Court of Veterans Appeals (Court) has 
stated that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to various disabilities.  VA adjudicators, in 
granting an increased rating, must consider the criteria for 
the next higher rating, and explain why a higher rating is 
not warranted.  38 C.F.R. § 4.7 (1998); see Clark v. 
Derwinski, 2 Vet.App. 166 (1992).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The veteran's post operative residuals of a herniated nucleus 
pulposus at L5-S1 are currently rated as 60 percent disabling 
under 38 C.F.R. § 4.71, Diagnostic Code 5293 (for 
intervertebral disc syndrome).  Under this provision, the 
maximum 60 percent rating is warranted when the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
On the most recent VA examination in July 1997, the VA 
examiner specifically indicated that the veteran had these 
symptoms and that the currently assigned 60 percent 
disability rating seemed fairly accurate.  As no higher 
rating is offered under Diagnostic Code 5293, a rating in 
excess of 60 percent is not possible under this provision.

The Board notes that a schedular rating in excess of 60 
percent is only possible for disorders of the spine under 
Diagnostic Codes 5285 and 5286.  Under Diagnostic Code 5285, 
a 100 percent rating is warranted for the residuals of a 
fractured vertebra with cord involvement causing the veteran 
to be bedridden or to require long leg braces.  Under 
Diagnostic Code 5286, a 100 percent rating is for application 
when the low back disorder results in complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  

The most recent medical evidence on file, the July 1997 VA 
examination report, shows that the veteran's service-
connected post operative residuals of a herniated nucleus 
pulposus at L5-S1 include constant low back pain with 
radicular discomfort, muscle spasm, and severe limitation of 
motion.  Earlier records showed  degenerative changes with 
nerve encroachment.  As the record contains no evidence 
indicating that the veteran has complete bony fixation 
(ankylosis) of the spine and no evidence showing residuals of 
a fracture of the vertebra, schedular ratings in excess of 60 
percent are not possible under any of the provisions for 
rating the spine.    

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted a 60 percent rating, which is 
greater than the maximum rating possible under Diagnostic 
Code 5290, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.
 
The provisions of 38 C.F.R. § 3.321(b)(1) (1998) provide that 
in exceptional cases, where the schedular evaluation is found 
to be inadequate, the case may be submitted by the RO to the 
Chief Benefits Director, or the Director, Compensation and 
Pension Service, either of whom is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  Although an extraschedular rating, by 
definition, does not affect the Board's analysis of whether 
an increased schedular rating is warranted, entitlement to an 
extraschedular evaluation is nevertheless an integral part of 
the matter on appeal.  See Floyd v. Brown, 9 Vet.App. 88, 96 
(1996); cf. Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  
However, the RO did not consider the application of 38 C.F.R. 
§ 3.321(b)(1) and this matter has not been raised by the 
appellant.  Accordingly, this matter is not before the Board.




ORDER

An increased rating beyond the 60 percent disability 
evaluation currently assigned the veteran's post operative 
residuals of a herniated nucleus pulposus at L5-S1 is denied.


REMAND

Entitlement to an increased ratings for chondromalacia of the 
patella of the right and left knees, each currently evaluated 
as 10 percent disabling.

A review of the record shows that the veteran was diagnosed 
with chondromalacia during service.  In January 1989, the RO 
granted service connection for chondromalacia of the patella 
of the right and left knees, and assigned a single 10 percent 
disability evaluation for the bilateral condition under 
Diagnostic Code 5099-5010 (rated analogous to traumatic 
arthritis).  See 38 C.F.R. § 4.71 (1998).   By way of a 
February 1994 decision, the RO continued the veteran's 10 
percent rating but found that Diagnostic Code 5099-5257 (for 
other impairment of the knees) was the provision most 
applicable to the veteran's disorder.

By rating action of April 1997, the RO decided that the 
veteran's right and left knee disorders warranted two 
separate disability ratings of 10 percent each under 
Diagnostic Code 5099-5257.

The veteran and his representative now assert that the 
veteran's knee disorders have become worse, degenerating 
beyond the point of basic chondromalacia patellae.   
Specifically, they contend that the knee conditions are 
manifest by left knee effusion, the necessity of a left knee 
brace, increased pain bilaterally, and limitation of range of 
motion bilaterally.  They also note that the veteran's 1997 
VA examination did not include X-rays or an MRI. 

The Board finds the veteran's claims for increased 
compensation benefits are well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the 
claims.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629, 631-32 (1992).

During the veteran's most recent VA examination in July 1997, 
it was noted that the veteran had bilateral chondromalacia 
resulting in knee problems.  It was also noted that the 
veteran had left knee cartilage damage due to a post service 
injury for which he underwent arthroscopic surgery in 1995.  
The examiner reported that the veteran needed to wear a brace 
on the left knee to prevent swelling and that the veteran had 
a mild limp secondary to left knee discomfort.  Evaluation of 
the left knee revealed probable small effusion, significant 
tenderness to palpation of the patellofemoral region, no 
clear laxity of the medial or lateral ligaments or of 
patellar motion, and significant discomfort with both varus 
and valgus stress on the left knee.  Flexion was reportedly 
possible to 120 degrees with extension possible to 0 degrees.  
Evaluation of the right knee demonstrated similar range of 
motion, no effusion present, and the same amount of 
discomfort with any sort of varus or valgus stress and no 
ligament laxity noted.  The examiner reported that the 
evaluation of the veteran's knees seemed to indicate that 
there was more than just chondromalacia patella present and 
that additional left knee problems were related to a previous 
cartilage injury.  While the examiner did not specify whether 
or not the veteran's recent left knee discomfort was service-
connected, he did note that it is difficult to state that any 
previous chondromalacia patella would necessarily place the 
veteran at any higher risk for the sort of cartilaginous 
injury that the veteran apparently suffered prior to his 
surgery in 1995.         

Given the veteran's complaints of a worsening condition, the 
ambiguity as to which of the veteran's left and right knee 
symptoms are related to his service-connected disorder, a new 
VA examination is in order.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994).

The Board also notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, or other factors is 
demonstrated, and such factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
Hence, pertinent findings in this regard should be made 
during the examination.

Furthermore, the Board notes that in the event that both 
instability and arthritis affecting the knees are diagnosed 
and determined to be service connected, the RO should 
consider whether separate evaluations under Diagnostic Codes 
5257 and 5003 are warranted.  See VAOPGCPREC 23-97 (July 1, 
1997).  In this regard, the Board would point out that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-07 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to arthritis.  See VAOPGCPREC 9-
98 (Aug. 14, 1998). 
   
Finally, the Board notes that since the veteran was last 
examined, there may be additional medical evidence that is 
not already on file.  Copies of any records of ongoing 
treatment for the veteran's service-connected bilateral knee 
disorders should be obtained and associated with the claims 
file before the veteran undergoes further examination.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him for 
his disorders of the knees since July 
1997.  When the veteran responds and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment which are not already in the 
claims folder.  All records obtained 
should be associated with the claims 
folder.  However, if any search yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the current severity of his 
service-connected bilateral knee 
disorders.  Any necessary special 
studies, to include X-rays to ascertain 
whether or not the veteran has 
osteoarthritis of the knees, should be 
performed.  If osteoarthritis of the 
knees is found, the examiner should offer 
an opinion as to the medical probability 
that such arthritis is a manifestation 
of, proximately due to or otherwise a 
result of the service-connected 
chondromalacia.  If knee symptoms are 
determined to be due to a post-service 
injury, the examiner should offer an 
opinion as to the medical probability 
that the post-service injury had any 
relation to the veteran's service-
connected disorder.  Symptoms due to post 
service injury not related to the 
service-connected disorder should be 
separately listed and described.  If the 
examiner cannot separate symptoms of 
service-connected disability from 
disability not related thereto, this 
should be so stated.  The claims folders 
and a complete copy of this REMAND must 
be made available to the examining 
physician for review, and the examination 
report should reflect consideration of 
the veteran's pertinent medical history.  
The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings.

It is specifically requested that the 
examiner indicate the extent to which the 
veteran has functional impairment in his 
knees as a result of pain, limitation of 
motion, weakness, excess fatigability, or 
incoordination due to service-connected 
disability-including at times when his 
symptoms are purportedly most noticeable, 
such as during prolonged sitting or 
standing, or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202, 205-07 (1995).

In this regard, the examiner should 
comment as to the presence or absence of 
any:  limitation in range of motion (with 
specific measurements for each knee); 
instability, weakness or decreased 
strength; fatigue on account of the 
service-connected disabilities, including 
during prolonged physical activity of any 
sort, or during routine activities that 
are part and parcel of his day-to-day 
experiences; functional impairment in the 
knees as a result of pain attributable to 
the service-connected disabilities and 
shown by visible behavior such as facial 
expression or wincing on pressure or 
manipulation; incoordination or an 
impaired ability to execute skilled 
movements smoothly as a result of the 
service-connected disabilities affecting 
his knees.    

For each of the above-cited symptoms 
identified, the examiner should comment 
on the severity of the symptom, and its 
effects on the veteran's ability to 
function in routine activities involved 
in his day-to-day living experiences; at 
his job; during prolonged physical 
activity of any sort; and during flare-
ups.  To the extent possible, functional 
loss attributable to any of the above 
should be expressed in terms of 
additional degrees of loss of motion.

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report. 

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims files, 
for corrective action.

4.  After completion of the foregoing, 
the RO should consider the claims on the 
basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, to include all 
appropriate Diagnostic Codes and, if 
arthritis is diagnosed and determined to 
be service connected, VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  If the determinations 
remain adverse to the veteran, both he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond before the 
case is returned to the Board for further 
appellate review. 

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not imply 
any ultimate outcome warranted.  The veteran need take no 
action until notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

